DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on November 30, 2021 was received. Claims 1, 4 and 6 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 3, 2021.

Claim Rejections - 35 USC § 112
The prior rejections of claims 1-8 as indefinite under 35 USC 112(b) are withdrawn because Applicant suitably amended claims 1, 4 and 6 to remove the indefinite subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 5,850,841).
Regarding claim 1: Han et al. discloses a semiconductor bath apparatus which includes a reaction bath (12) for immersing a plurality of wafers (10) in a solution, with multiple solution spraying nozzles (18) that are supply pipes having a plurality of ejecting holes (18-1) arranged in the longitudinal direction of the pipe, where an outerbath (13) is provided for storing overflowed solution from the bath (12), and where the nozzle (18) is arranged such that a part of the pipe close to the outerbath (13) has an aperture ratio smaller than that of part of the pipe farther form the outerbath (13) as indicated in annotated figures 2A and 2G below (col. 1 lines 22-34, col. 3 lines 27-40, figures 1-2). 
While Han et al. does not explicitly disclose that the reaction bath is intended to form a plating film on the wafer, the limitation “to form a plating film on the semiconductor wafer” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the apparatus of Han et al. is capable of being supplied a particular reaction solution which does form a plating film. 
[AltContent: textbox (Larger aperture ratio)][AltContent: textbox (Smaller aperture ratio)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    228
    483
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First reservoir bath)][AltContent: textbox (Corresponding part far from first reservoir bath)][AltContent: textbox (Corresponding part close to first reservoir bath)][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    320
    457
    media_image2.png
    Greyscale


	Regarding claim 2: Han et al. shows that the nozzle pipe (18) can be considered to be extending away from the reservoir bath, either from one side (the left side in figure 2G annotated above) or from both sides (see figure 2G). 
	Regarding claim 6: Han et al. discloses that either the diameter of the holes (18-1) more distant from the first reservoir bath are larger or the amount of holes, which equates to the density of holes, is larger (col. 3 lines 32-40, figures 2A-2B). 

	
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Kuriyama et al. (US 2011/0073482) on claims 1-2, 4 and 6-7 are withdrawn because Applicant amended the independent claim. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. as applied to claims 1-2 and 6 above.
Regarding claim 4: Han et al. shows that the nozzle pipe (18/28) has one part of the outer bath (13) on each end (see figure 2G) and furthermore a part of the pipe (18/28) further from the second reservoir bath can be considered to have a higher aperture ratio than a part closer to that second bath (see annotated figures 2A and 2G below).
Han et al. does not explicitly disclose the shape of the outerbath (13) surrounding the main bath but figures 1 and 2G do suggest that it one single bath, such that Han et al. fails to explicitly disclose a second reservoir different from the first. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use two separate outer baths (13) instead of just one because both separation of parts and duplication of parts are not considered to be patentable advances when no unexpected results are achieved (see MPEP 2144.04). 
[AltContent: rect][AltContent: textbox (Larger aperture ratio)][AltContent: textbox (Smaller aperture ratio)][AltContent: rect]
    PNG
    media_image1.png
    228
    483
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: textbox (Corresponding part far from second reservoir bath)][AltContent: textbox (Corresponding part close to second reservoir bath)][AltContent: rect][AltContent: arrow][AltContent: textbox (Second reservoir bath)]
    PNG
    media_image2.png
    320
    457
    media_image2.png
    Greyscale


Claims 3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. as applied to claims 1-2, 4 and 6 above and further in view of Yamato (US 4,877,493).
Regarding claims 3 and 5: Han et al. fails to explicitly disclose a plurality of the nozzle pipes (18) arranged in a direction intersecting their longitudinal directions. However Yamato et al. discloses a similar reaction bath apparatus in which a supply pipe (403) is arranged to have a plurality of pipes extending in a longitudinal direction and arranged in a direction intersecting that longitudinal direction (col. 3 lines 57-63, figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a multi-pipe arrangement as taught by Yamato et al in lieu of the single pipe of Han et al. because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04) and because Yamato et al. discloses that this and several other arrangements are functional equivalents for ensuring uniform solution flow (col. 3 lines 45+, col. 4 lines 1-6, figures 4-6). 
	Regarding claims 7 and 8: Han et al. shows that the nozzle (18) is elongated along a single axis which should suggest that the bath is rectangular, rather than circular or triangular for example, which 
	Han et al. and Yamato et al. further teach that the reservoir baths can be placed along any of the four walls of the main bath (see Han et al. figures 1A, 2G and Yamato et al. figure 4) and Han et al. further shows that the supply nozzle (18) extends along the direction of the long side of the bath (seen in figure 2G) and not the short side (seen in figure 1A).  

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that the Kuriyama et al. reference fails to teach the newly amended claim limitations.
In response:
Applicant’s arguments are now moot because they do not reference the new rejection in view of Han et al. which does teach the new claim limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
1/6/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717